 
 
I 
108th CONGRESS
2d Session
H. R. 5322 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Kennedy of Rhode Island (for himself, Ms. Roybal-Allard, Mr. Farr, and Mrs. McCarthy of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title IV of the Public Health Service Act to establish a loan repayment program for nurse practitioners and physician assistants serving in underserved nursing homes, to establish a mentoring program for training nursing home administrators, to encourage high family involvement in nursing homes, and to amend title XIX of the Social Security Act to restore payment levels for health care institutions and to increase the Federal medical assistance percentage. 
 
 
1.Short titleThis Act may be cited as the Managing Our Medicare and Medicaid Services and Protecting Our Parents Act . 
2.Loan repayment program for nurse practitioners and physicians assistants serving in underserved nursing homesTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended— 
(1)by redesignating the second section 487F as section 487G; and 
(2)by inserting after section 487G (as so redesignated) the following: 
 
487H.Loan repayment program for nurse practitioners and physician assistants serving in underserved nursing homes 
(a)EstablishmentTo the extent and in the amounts provided in advance in appropriations Acts, the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program to enter into contracts with individuals under which the individual involved agrees to serve for a period of not less than 3 years as a nurse practitioner or a physician assistant at an underserved nursing home, in consideration of the Federal Government agreeing to make payments, for not more than 5 years of such service, on the principal and interest of the educational loans of the individual.  
(b)Amount of paymentsThe amount of a payment by the Secretary under this section for a year of service by an individual as a nurse practitioner or physician assistant at an underserved nursing home shall not exceed the lesser of the remaining outstanding obligation on the individual’s educational loans or— 
(1)$2,000 at the completion of the first year of such service; 
(2)$2,500 at the completion of the second year of such service; 
(3)$3,500 at the completion of the third year of such service; 
(4)$4,500 at the completion of the fourth year of such service; and 
(5)$5,000 at the completion of the fifth year of such service.  
(c)Application of provisionsExcept as inconsistent with this section, the provisions of sections 338B, 338C, and 338E shall apply to the program established under this section to the same extent and in the same manner as such provisions apply to the National Health Service Corps Loan Repayment Program established in subpart III of part D of title III. 
(d)DefinitionsFor purposes of this section: 
(1)The term medicaid recipient means, with respect to a resident of a nursing home, a resident of the home who is provided medical assistance under title XIX of the Social Security Act for nursing home services. 
(2)The term medicare recipient means, with respect to a resident of a skilled nursing home, a resident who is being provided benefits under part A of title XVIII of the Social Security Act with respect to extended care services in the home. 
(3) The term nursing home means any institution or facility defined as such for licensing purposes under State law, or, if State law does not employ the term nursing home, the equivalent term or terms as determined by the Secretary, but does not include a religious nonmedical health care institution (as defined in section 1861(ss)(1) of the Social Security Act). 
(4)The term underserved nursing home means a nursing home in which at least 85 percent of the number of residents of the home are medicaid recipients, not more than 8 percent of such residents are medicare recipients, and not more than 10 percent of such residents are neither medicaid nor medicare recipients. 
(e)Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each fiscal year. 
(2)AvailabilityAmounts appropriated for carrying out this section shall remain available until the expiration of the second fiscal year beginning after the fiscal year for which the amounts were made available.. 
3.Training program for nursing home administrators 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Medicare & Medicaid Services, shall provide grants to States to implement nursing home administrator mentor programs described in subsection (b). 
(b)Mentor program describedA mentor program described in this subsection is a program to improve the training of nursing home administrators and to strengthen their commitment to serve as leaders in their States. Such a program shall provide for the following: 
(1)Identification of individuals who are nursing home administrators and have exceptional potential to serve as mentors to other nursing home administrators. 
(2)Training of such individuals to serve as mentors for other nursing home administrators who are employed in underserved nursing homes (as defined in section 487H(e)(3) of the Public Health Service Act). 
(c)ApplicationsA State seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(d)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 to carry out this section. 
(e)DefinitionsFor purposes of this section: 
(1)Nursing homeThe term nursing home means any institution or facility defined as such for licensing purposes under State law, or, if State law does not employ the term nursing home, the equivalent term or terms as determined by the Secretary, but does not include a religious nonmedical health care institution (as defined in section 1861(ss)(1) of the Social Security Act (42 U.S.C. 1395x(ss)(1)). 
(2)Nursing home administratorThe term nursing home administratormeans any individual who is charged with the general administration of a nursing home whether or not such individual has an ownership interest in such home and whether or not the individual’s functions and duties are shared with one or more other individuals. 
(3)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act. 
4.High family involvement in nursing homesThe Director of the Centers for Medicare & Medicaid Services shall provide, in implementing the Nursing Home Quality Initiative, the degree of family involvement (as defined by the Director) among the quality indicators for the evaluation of the quality of nursing homes, . 
5.Reinstitution of Boren Amendment Medicaid Payment Methodology 
(a)In generalSection 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended to read as follows: 
 
(13)provide for payment of services through the use of rates determined pursuant to the criteria under this paragraph as in effect on August 1, 1997;. 
(b)Establishment of safe harbor ratesSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following: The Secretary may, by regulation, promulgate standards or methodologies for determining rates that comply with paragraph (13), and a State that pays rates that meet such standards or methodologies is deemed to be in compliance with paragraph (13).. 
(c)Effective dateThe amendments made by this section shall apply to services furnished on or after the date that is one year after the date of the enactment of this Act. 
6.Increase of Medicaid FMAPSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following: Notwithstanding the first sentence of this subsection, only for purposes of this title (and not with respect to the determination of the enhanced FMAP) and with respect to calendar quarters beginning after October 1, 2004, in the case of a State in which the Federal medical assistance percentage otherwise determined under the first sentence is less than 60 percent, such percentage shall be increased by 2 percentage points, and in the case of a State in which such percentage is otherwise so determined to be 60 percent or greater, such percentage shall be increased by 1 percentage point.. 
 
